       Case 4:20-cv-04275 Document 1 Filed on 12/16/20 in TXSD Page 1 of 7


                       UNITED STATES DISTRICT COURT
                            Southern District of Texas
                                Houston Division

TAMMY LEWIS                                     §
                                                §       CASE NUMBER:          4:20-cv-4275
                                                §
                V.                              §
                                                §
                                                §       DEMAND FOR JURY TRIAL
LVNV FUNDING, LLC                               §


                           PLAINTIFF’S ORIGINAL COMPLAINT

                                       Preliminary Statement

        1.      Plaintiff Tammy Lewis (“Plaintiff” or “Ms. Lewis”) brings this action under the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), to obtain statutory

damages, injunctive relief, declaratory relief, and other relief for the Defendants’ violations of the

FDCPA.

        2.      Defendant, LVNV Funding (LVNV) attempted to collect a consumer debt ("Debt")

allegedly owed by Plaintiff, arising from a purported obligation to Credit One Bank (Bank). The

alleged obligation ("Debt") required Plaintiff to pay money arising out of a transaction in which

money, property, insurance, or services were the subject thereof, and the same were primarily for

personal, family, or household purposes.

                                      JURISDICTION AND VENUE

        3.      This is an action under the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et. seq., against Defendants for engaging in unfair or deceptive acts or practices in

violation of the FDCPA, 15 U.S.C. § 1692 and out of the invasions of Plaintiff’s personal privacy

by Defendants and their agents in their illegal efforts to collect a consumer debt.



                                                    1
       Case 4:20-cv-04275 Document 1 Filed on 12/16/20 in TXSD Page 2 of 7


        4.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§1331, 1337(a), and 1367.

        5.     Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division, because the acts and transactions occurred in this district and because

the Defendant transacts business in this district.

                                            STANDING

         6.    Plaintiff has suffered an injury in fact that is traceable to the Defendant’s conduct

and that is likely to be redressed by a favorable decision in this matter.

         7.    Specifically, Plaintiff suffered a personalized and concrete injury in the form of,

among other things, emotional distress caused the Defendant’s false communications to third

parties regarding the status of her alleged debt.

         8.    Plaintiff has thus suffered an injury because of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed

before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new

substantive rights, such as a right to be free from misrepresentations, and if that right is invaded

the holder of the right can sue without running afoul of Article III, even if he incurs no other

injury[.]”).

                                          THE PARTIES

        9.     The FDCPA, 15 U.S.C. § 1692, which prohibits certain debt collection practices,

provides for the initiation of court proceedings to enjoin violations of the FDCPA and to secure

such equitable relief as may be appropriate in each case.




                                                     2
       Case 4:20-cv-04275 Document 1 Filed on 12/16/20 in TXSD Page 3 of 7


       10.     Defendant, LVNV, is a debt collector. Plaintiff believes Defendant to be

headquartered in South Carolina and is in the business of collecting consumer debts in the Southern

District of Texas, among other locations. The principal purpose of LVNV’s business is the

collection of consumer debts using the mail and telephone. LVNV regularly attempts to collect

consumer debts for others. LVNV is a "debt collector" as defined by 15 U.S.C. § 1692a(6).

       11.     Plaintiff, Tammy Lewis, is an individual who resides in Harris County, Texas and

is a consumer as defined by the FDCPA.

                                   FACTUAL ALLEGATIONS

       12.     Plaintiff, Tammy Lewis, received services, originally from Bank, for consumer

purposes. The alleged debt is thus a debt as that term is defined by § 1692a(5) of the FDCPA.

       13.     Plaintiff later experienced financial difficulty and, as a result, was forced to default

on her debt.

       14.     Defendant claims to have later acquired the alleged debt after it had entered default.

       15.     Defendant began attempting to collect the full amount allegedly owed from

Plaintiff, though collection letters and credit reporting.

       16.     Plaintiff subsequently reviewed her credit report and noticed that Defendant LVNV

was reporting that she owed $568 on the alleged debt.

       17.     Plaintiff, not recognizing LVNV or the account, instructed her attorneys to notify

LVNV that she disputed the debt and was represented by counsel.

       18.     On or about March 26, 2019, Plaintiff, through counsel, faxed a letter to Defendant

notifying them that Plaintiff disputed the alleged debt and that she was represented by counsel.

(Exhibit A, March 26, 2019 Dispute Letter).

       19.     The letter constituted a dispute regarding the debt, and that dispute was

communicated to the Defendant, LVNV.


                                                   3
      Case 4:20-cv-04275 Document 1 Filed on 12/16/20 in TXSD Page 4 of 7


       20.     Defendants received the dispute letter shortly thereafter.

       21.     By April 1, 2019, Defendant knew or should have known that Plaintiff disputed

the accuracy of the debt and was represented by counsel.

       22.     On or about September 2, 2020, Defendant communicated information regarding

the alleged debt to the Experian consumer reporting agency.

       23.     Defendant LVNV communicated, inter alia, an account balance, an account

number, and a date reported. (Exhibit B, Excerpt from Plaintiff’s Experian Report).

       24.     Even though Plaintiff notified Defendant LVNV that she disputed the alleged

debt, they failed to communicate that Plaintiff’s alleged debt was disputed when they

communicated other information to Experian regarding the alleged debt on or about September

2, 2020.

       25.     On or about September 2, 2020, Defendant communicated information regarding

the alleged debt to the TransUnion consumer reporting agency.

       26.     Defendant LVNV communicated, inter alia, an account balance, an account

number, and a date reported. (Exhibit C, Excerpt from Plaintiff’s TransUnion Report).

       27.     Even though Plaintiff notified Defendant LVNV that she disputed the alleged

debt, they failed to communicate that Plaintiff’s alleged debt was disputed when they

communicated other information to TransUnion regarding the alleged debt on or about

September 2, 2020.

       28.     Credit reporting by a debt collector constitutes an attempt to collect a debt. See,

e.g., Rivera v. Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993) (a creditor’s report of a debt to a

consumer reporting agency is a “powerful tool, designed in part to wrench compliance with

payment terms from its cardholder”).




                                                 4
      Case 4:20-cv-04275 Document 1 Filed on 12/16/20 in TXSD Page 5 of 7


       29.     A debt reported with no dispute results in a much lower credit score than a report

of both the debt and the dispute. Saunders v. Branch Banking and Trust Co. of VA, 526 F. 3d

142, 146-47 (4th Cir. 2008)

       30.     As a proximate result of the foregoing acts and omissions of the Defendant, Plaintiff

has suffered actual damages and injury, including but not limited to, stress, anxiety and

embarrassment, for which Plaintiff should be compensated in an amount to be proven at trial.

        31.    15 U.S.C. § 1692e of the FDCPA also provides as follows:

         False or misleading representations
         A debt collector may not use any false, deceptive, or misleading
representation or means in connection with the collection of any debt. Without
limiting the general application of the foregoing, the following conduct is a violation
of this section:
         . . . (8) Communicating or threatening to communicate to any person credit
information which is known, or which should be known to be false, including the
failure to communicate that a disputed debt is disputed. . . .

        32.    By April 1, 2019, Defendant knew, or should have known, that Plaintiff had

disputed the alleged debt because Defendant received the dispute and reviewed it.

        33.    Even though Defendant knew or should have known, prior to April 15, 2019, that

Plaintiff disputed owing the alleged debt, Defendant communicated credit information about

Plaintiff to the Experian consumer reporting agency, while omitting the fact that Plaintiff

disputed that alleged debt, in violation of 15 U.S.C. §§ 1692e and 1692e(8).

        34.    Even though Defendant knew or should have known, prior to April 15, 2019, that

Plaintiff disputed owing the alleged debt, Defendant communicated credit information about

Plaintiff to the TransUnion consumer reporting agency, while omitting the fact that Plaintiff

disputed that alleged debt, in violation of 15 U.S.C. §§ 1692e and 1692e(8).

        35.    The failure to mark a disputed debt as disputed will cause harm to a consumer and

influence their actions regarding the debt. Evans v. Portfolio Recovery Associates, LLC, 889

F.3d 337, 349 (7th Cir. 2018). ("Put simply, the failure to inform a credit reporting agency that

                                                 5
      Case 4:20-cv-04275 Document 1 Filed on 12/16/20 in TXSD Page 6 of 7


the debtor disputed his or her debt will always have influence on the debtor, as this information

will be used to determine the debtor's credit score.").

       36.     As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to an award

of actual damages, statutory damages, costs, and reasonable attorney fees.

       37.      Defendant’s collection actions and communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

                                     Respondeat Superior Liability

       38.     The acts and omissions of Defendant, and the other debt collectors employed as

agents by Defendant who communicated with Plaintiff as more further described herein, were

committed within the time and space limits and within the sphere of their respective employments

in their agency relationships with their principal, the Defendant.

       39.     The acts by the Defendant and their agents were incidental to, or of the same general

nature as, the responsibilities these agents were authorized to perform by Defendant in collecting

consumer debts.

       40.     By committing these acts against Plaintiff, these agents of the Defendant were

motivated to benefit their principal, the Defendant.

       41.     Defendant are therefore liable to Plaintiff through the Doctrine of Respondeat

Superior for the intentional, reckless, and negligent acts, errors, and omissions done in violation

of state and federal law by its collection employees, including but not limited to violations of the

FDCPA and Texas law, in their attempts to collect this debt from Plaintiff.

                                             COUNT I
                                     Violations of the FDCPA

       42.     The Plaintiff repeats, realleges, and incorporates by reference the foregoing paragraphs.

The Defendant’s violations of the FDCPA include, but are not limited to the following:

                                                  6
      Case 4:20-cv-04275 Document 1 Filed on 12/16/20 in TXSD Page 7 of 7


             a. Defendant failed to communicate the fact of Plaintiff’s dispute to the Experian

consumer reporting agency when communicating other information regarding the alleged debt, in

violation of 15 U.S.C. §§ 1692e and 1692e(8).

             b. Defendant failed to communicate the fact of Plaintiff’s dispute to the TransUnion

consumer reporting agency when communicating other information regarding the alleged debt, in

violation of 15 U.S.C. §§ 1692e and 1692e(8).

       43.      Under 15 U.S.C. § 1692k, Defendant’s violations of the FDCPA render them liable to

Plaintiff for statutory damages, actual damages, costs, and reasonable attorney's fees.


                                     PRAYER FOR RELIEF

       Plaintiff, Tammy Lewis, prays that this Court:

       A.       Declare that Defendant’s debt collections practices violated the FDCPA;

       B.       Enter judgment in favor of Plaintiff and against Defendant for statutory damages,

actual damages, costs, and reasonable attorney’s fees as provided by 15 U.S.C. § 1692k(a);

       C.       Grant such further relief as deemed just.




                                               Respectfully submitted,
                                               s/ Daniel J. Ciment
                                                Daniel J. Ciment
                                               Texas Bar No. 24042581
                                               CIMENT LAW FIRM, PLLC
                                               24275 Katy Freeway, Suite 400
                                               Katy, Texas 77494
                                               Telephone: (833)663-3289
                                               Facsimile: (855)855-9830
                                               Daniel@CimentLawFirm.com


                                                  7
